DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5 are rejected  under 35 U.S.C. 103 as being unpatentable over Lande  (US2014/0323785) in view of Vogel (US2009/0275792). 
23 atoms make up one molar mass.  Since Lande discloses a uniform distribution of such Sn and Pt throughout the outer layer of the theta alumina support, therefore, a consistent platinum/tin ratio in the catalyst as that of instantly claimed is expected. 
  Regarding claim 1,  Lande does not expressly teach Pt and Sn in an alloy form.  However, Lande further discloses reducing the catalyst material in the last step of preparation ([0093]) and formed Pt component in the catalyst present in element state, which can have chemical interaction with other metallic elements, e.g. tin (Sn). 
Vogel teaches a catalyst for hydrocarbon dehydrogenation ([0008], [0014]) comprising a platinum group component, a promoter component, and a modifier component supported onto a carrier, wherein  platinum preferably as the platinum group component, tin preferably  as the promoter component, and alkali or alkaline earth metals (lithium, sodium, potassium, magnesium, or calcium) as the modifier component ([0031]).   Vogel further discloses carrier material used in the process disclosed herein 
It would have been obvious for one of ordinary skill in the art to adopt Pt-Sn alloy as shown by Vogel to modify the Pt and Sn containing dehydrogenation catalyst of Lande because substituting such  known element Pt-Sn alloy as a format of Pt and Sn elements in dehydrogenation catalyst have a predictable results for one of ordinary skill in the art obtaining a desired dehydrogenation catalyst (see also MPEP 2143 KSR). 
As for the consistent Pt/Sn molar ratio,  Vogel also discloses such platinum-tin alloy catalyst having components are present such that the atomic ratio of platinum group component to promoter component varies from about 0.05 to about 5.  In particular, when the promoter component is tin, the atomic ratio ranges from about 0.1:1 to about 5:1, and preferably from about 0.5:1 to about 3:1 ([0040]). 
Regarding claim 2,  Lande already teaches an overlapped ratio as that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).  
. 
Claim 8 is  rejected  under 35 U.S.C. 103 as being unpatentable over Lande  (US2014/0323785) in view of Vogel (US2009/0275792) as applied above, and further in view of Zangeneh  et al. (The Influence of Solvent on the Performance of Pt-Sn/ө-Al2O3 Propane Dehydrogenation Catalyst Prepared by Co-impregnation Method, Fuel Processing Technology vol. 109 (2013), page 118-123). 
Regarding claim 8,  Lande in view of Vogel does not expressly teach the alkali metal being potassium. 
However, such potassium is well-known alkali metal element can be used together with Pt-Sn alloy and supported onto theta alumina support (see Zangneh page 119 section 2.1.1 catalyst preparation). 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of US 11040333 (previously co-pending Application No. US15/774140) in view of Choi (US8993474).  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application ‘140 teaches a substantially the same dehydrogenation catalyst as that of instantly claimed except support being theta-alumina, which is disclosed by Choi, wherein theta crystallinity of alumina being 90% or more to control coke formation (col. 3 lines 22-26).  It would have been obvious for one of ordinary skill in the art to adopt such high theta crystallinity of alumina as shown by Choi to practice 

Response to Arguments
Applicant’s arguments filed on 03/31/2021  have been fully considered but are moot in view of current rejections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: for example Jensen to US6177381, discloses a catalyst composition comprises an inner core such as alpha-alumina, and an outer layer bonded to the inner core composed of an outer refractory inorganic oxide such as gamma-alumina. The outer layer has uniformly dispersed thereon a platinum group metal such as platinum and a promoter metal such as tin. The composition also contains a modifier metal such as lithium. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/           Primary Examiner, Art Unit 1796